Citation Nr: 0422022	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
arthritis of the lumbar spine and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	The National Veterans 
Organization


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office, which reopened the veteran's 
previously denied claim of entitlement to service connection 
for arthritis of the lumbar spine and then denied service 
connection for this disorder on a de novo basis.  
(Parenthetically, the Board notes that it has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).)

In July 2004 the veteran appeared at the RO and offered 
testimony in support of his claim via a videoconference 
hearing with the undersigned Acting Veterans Law Judge.  The 
transcript of the veteran's testimony has been associated 
with his claims file.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The Board notes that through various statements in the 
record, the veteran raised the issue of entitlement to an 
increased rating for post-traumatic stress disorder.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
Board decision in October 1983.

2.  In a November 1999 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to warrant reopening of the previously denied claim of 
service connection for arthritis of the lumbar spine.  The 
veteran was notified of this decision in November 1999 and 
did not appeal.  

3.  The additional evidence received since the November 1999 
rating decision includes evidence which is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for arthritis of the lumbar 
spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the provisions of the implementing 
regulations are applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession. 

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Accordingly, no 
additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.  

Factual Background.

In a Board decision in October 1983 the veteran's claim for 
entitlement to service connection for a back disability was 
denied.  The evidence of record before the Board in October 
1983 included the veteran's service medical records, which 
show that the veteran sustained a sprain and bruised back 
after falling off a tank during action in late July 1944.  
Following his injury he was examined at a service department 
evacuation hospital and noted to have a moderately severe 
contusion of the right lumbar region.  He was then 
transferred to a convalescent hospital where x-rays in August 
1944 where interpreted to be negative for any bone injury.  
An examining physician in mid August 1944 noted his belief 
that a contusion of the back muscles in the dorsolumbar 
region as the only condition present and with a few more days 
of rest and exercise, the veteran could be returned to duty.  
On the veteran's medical examination for service separation 
in November 1945, a clinical history of strained muscles in 
the back and right hip resulting in a period of 
hospitalization in 1944 was recorded.  A clinical evaluation 
of the veteran's musculoskeletal system on this examination 
found no abnormality.   

In July 1979 the veteran was hospitalized at a private 
medical facility for complaints of leg and back pain.  It was 
noted that the veteran was in good health except for 
occasional backaches secondary to lumbar disc disease until 
approximately two years prior to admission when he noticed a 
gradual onset of pain in the back of the calves and also the 
low back with greater than one block walking.  Lumbar disc 
disease was diagnosed.  The veteran later that month 
underwent bilateral lumbar sympathectomy. 

On his initial post service VA examination in August 1981, 
the veteran complained, in pertinent part, of back pain with 
activity relieved by rest.  Examination of the back was 
significant only for slightly limited forward flexion on 
range of motion testing but was otherwise normal.  There were 
no paravertebral muscle spasm or bony tenderness in the 
lumbar region.  An x-ray of the lumbar spine demonstrated 
marginal hypertrophic osteoarthritic spurring and bridging 
throughout the lumbar region, localized narrowing and 
sclerosis of degenerative disc disease at the L-5 and L-1 
disc levels with hypertrophic spurring and hypertrophic 
osteoarthritis lipping, respectively.  Osteoarthritis of the 
lumbar spine was the pertinent diagnosis. 

In a statement, received in November 1981, Kerry D. Miller, 
M. D. reported that he is caring for the veteran who appears 
to have an inflammatory arthritis, suggestive of rheumatoid 
arthritis, involving his shoulders, elbows, and hands.  Dr 
Miller also stated that the veteran had informed him that he 
has had symptoms of low back pain for a number of years.  He 
noted that the veteran's x-rays do show significant disc 
space narrowing and secondary osteoarthritis of the lumbar 
spine.  He added that he could not state with certainty that 
this was related to the veteran's injuries, which occurred in 
service but that this is surely a reasonable possibility.

In a statement dated in February 1982, Dr. Miller reported 
that the veteran had chronic low back pain syndrome and 
possible spinal stenosis.

Dr. Daniel E. Hauck, in a statement dated in March 1982, 
reported that the veteran had persistent lumbar pain for many 
years duration and a ruptured lumbar disc at L5.  He also 
noted that the veteran was shown by x-ray in April 1979 to 
have considerable osteophytic degenerative changes of mid and 
lower lumbar bodies.

On the basis of the evidence described above, the Board in 
October 1983 found that the residuals of the veteran's back 
injury inservice were acute and transitory.  In addition, the 
Board found that osteoarthritis was not present in service or 
for many years subsequent to service.

Thereafter, the veteran submitted a claim to reopen in March 
1999.  In a November 1999 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to warrant the reopening of the previously denied claim of 
service connection for arthritis of the lumbar spine.  The 
evidence of record at the time of the November 1999 rating 
decision included: duplicate copies of service medical 
records; service administrative records, including a 
computerized report from the Office of the Surgeon General 
showing that the veteran was hospitalized in service for a 
contused lumbosacral region due to a battle injury; copies of 
Western Union telegrams that informed the veteran's mother of 
his medical situation to include his improving condition and 
return to duty; an April 1949 statement wherein the veteran's 
private physician, Ralph E. Henry, informed the veteran that 
he had received confirmation from the Veterans Board to 
provide him 12 water-pool treatments between April 11 and May 
10, 1949; a June 1999 VA joints examination report, which 
notes the veteran's history of lumbar spine surgery in 1984 
as a result of a disc problem and a current diagnosis of 
advanced arthritis of the lumbar spine post laminectomy; and 
a June 1999 VA spinal cord examination report, which notes 
findings of severe osteoarthritis in both the cervical spine 
and lower lumbar region with related limitation of motion in 
all planes.  Although the veteran was notified of this 
decision later that same month, he did not appeal.

In April 2002, the veteran filed a petition to reopen his 
claim, and the denial of that claim culminated in the current 
appeal.  The evidence associated with the claims file since 
the November 1999 denial includes reports of VA examinations 
afforded the veteran in February 2001, a report of a private 
examination afforded the veteran in November 2001, statements 
received in April 2002 from the veteran's spouse, sister, and 
neighbor, an affidavit from a registered nurse, and testimony 
proffered at a videoconference hearing in July 2004.

A February 2001 examination of the veteran for housebound 
status or permanent need for regular aid and attendance noted 
that the veteran had complaints weakness and diffuse joint 
pain.  Diffuse weakness in the upper and lower extremities 
was revealed on examination.  With respect to the spine, 
trunk and neck the veteran had restricted range of motion in 
all movements.

In a statement received in April 2002, the veteran's spouse 
reported that she became acquainted with the veteran shortly 
after his service separation in November 1945 and that he has 
had continuing back problems since service.  She noted that 
Dr. Hauck treated him for his back in 1946 and during the 
ensuing years.  The veteran's sister in a statement received 
in April 2002, also reported that the veteran had back 
problems when he was discharged from service, treated by Dr. 
Hauck and has continued to have problems with his back since 
service.  A longtime acquaintance of the veteran reported 
that he recalls that the veteran demonstrated problems with 
his back following service and the veteran telling him of an 
injury to his back in service, which he did not report at 
service discharge as he did not want to prolong his 
enlistment.

In an affidavit dated in December 2001, a registered nurse 
stated that Dr. Hauck had employed her until 1976 and that 
Dr. Hauck treated the veteran for a lower back condition 
suffered in World War II shortly after his discharge from 
service.  She further stated that this treatment consisted of 
massaging the lower back and continued until her departure 
from Dr. Hauck's employment in 1976.

At his hearing in July 2004, the veteran's representative 
described the veteran's medical condition and his clinical 
history in service and subsequent to service.  He testified 
that records of the veteran's treatment by Dr. Hauck were 
unavailable due to his death. 

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board has reviewed the evidence submitted since the 
November 1999 rating decision.  This evidence includes a 
statement from the veteran's treating nurse, dated in 
December 2001, which relates that treatment provided to the 
veteran by Dr. Hauck commenced shortly after the veteran's 
discharge from service and continued until at least 1976.  
Evidence tending to show a connection between the veteran's 
current back disorder and service is raises a reasonable 
possibility of substantiating the claim and, thus, is 
considered to be new and material evidence.  

Thus, the Board finds that the additional evidence described 
above is new and material in light of the applicable laws and 
regulations and serves to reopen the veteran's claim 

ORDER

New and material evidence having been received, the claim for 
service connection for arthritis of the lumbar spine is 
reopened and to this extent only, the appeal is granted.




REMAND

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Having reopened the veteran's 
claim, the Board must now consider whether it may render a 
decision based on the evidence of record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  

In this regard, the service medical records reflect that the 
veteran was treated for an injury sustained to the right 
lumbar region.  VA examination in June 1999 demonstrated the 
presence of a severe osteoarthritis in the lower lumbar 
region.  The Board finds that the veteran should be afforded 
a VA examination for the purpose of determining the etiology 
of any currently diagnosed low back disability.

Accordingly, the case is Remanded for via the Appeals 
Management Center (AMC) in Washington D.C. for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  This includes 
both VA and private treatment records.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 
3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
diagnosed low back disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion as to whether it as at least 
as likely as not that any currently 
diagnosed low back disability is 
etiologically related to the veteran's 
military service, to include any back 
injury sustained therein.

The examiner should set forth the 
complete rationale for all opinions 
expressed in a typewritten report. 

4.  Thereafter, the RO should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and without regard to any prior 
decisions on this claim.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Kathleen R. Fletcher
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



